Title: To James Madison from Joseph Delaplaine, 18 November 1814
From: Delaplaine, Joseph
To: Madison, James


        
          Sir,
          Philadelphia November 18th. 1814
        
        It gives me much pleasure to inform you that Mr. Edwin, in a conversation with him this day on the subject of your portrait, feels every disposition to have it brought out in a proper & unexceptionable manner. Accordingly I have placed the picture and also the plate engraved by Mr. Jones, in his hands for the purpose of alteration. Mr. Edwin says he can readily make such improvements as will be certain to render satisfaction, and I rejoice that I shall at last, after all my anxiety on the subject, be enabled to make good a promise which I made at an early day, and in which my honor is engaged.
        As soon as a proof is had, it shall be forwarded to you. I am with great respect your obedt. humbe. servt.
        
          Joseph Delaplaine
        
      